Exhibit 10.14 IRREVOCABLE TRANSFER AGENT INSTRUCTIONS June 29, American Registrar & Transfer Company 342 East 900 South Salt Lake City, UT 84111 Attention: Richard Day RE: BUCKEYE VENTURES, INC. Ladies and Gentlemen: Reference is made to that certain Securities Purchase Agreement (the “Securities Purchase Agreement”), dated the date hereof, by and between Buckeye Ventures, Inc, a corporation organized under the laws of Michigan (the “Company”), and the Buyers set forth on Schedule I attached thereto (collectively the “Buyer”), pursuant to which the Company shall sell to the Buyer up to Five Million Dollars ($5,000,000) of the Company’s secured convertible debentures (singly, a “Convertible Debenture” and collectively, the “Convertible Debentures”), which shall be convertible into shares of the Company’s common stock, par value $.001 per share (the “Common Stock”).
